929 So.2d 723 (2006)
Erik T. ABBOT, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-1243.
District Court of Appeal of Florida, Fifth District.
May 26, 2006.
Erik T. Abott, Jasper, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
Abbot petitions this court for a belated appeal. We deny his petition without prejudice. To the extent Abbot claims ineffective assistance of counsel, he must pursue these claims by filing a motion pursuant to Florida Rule of Criminal Procedure 3.850 in the trial court. To the extent that he seeks a belated appeal, his pleading is insufficient because his petition is unsworn. See Fla. R.App. P. 9.141(c)(3)(F); Cosby v. State, 911 So.2d 275 (Fla. 5th DCA 2005).
Petition for Belated Appeal DENIED Without Prejudice.
SHARP, W., SAWAYA and MONACO, JJ., concur.